UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 4, 2010 Patriot Scientific Corporation (Exact name of registrant as specified in its charter) Delaware 0-22182 84-1070278 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Carlsbad Corporate Plaza 6183 Paseo Del Norte, Suite 180 Carlsbad, CA 92011 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (760) 547-2700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14A-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On November 4, 2010, the Board of Directors of Patriot Scientific Corporation (“Patriot”) approved an amendment to Section 3.01 of Article III of Patriot’s bylaws to allow for “virtual” stockholder meetings. The foregoing description is qualified in its entirety by reference to the text of the amendment to the Bylaws, which is attached hereto as Exhibit 3.7.1 and incorporated herein by this reference. Item 9.01Financial Statements and Exhibits (d)Exhibits.The following material is filed as an exhibit to this Current Report on Form 8-K: Exhibit Number 3.7.1Certificate of Amendment of Bylaws dated November 4, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Patriot Scientific Corporation Date: November 9, 2010 By: /s/Clifford L. Flowers Clifford L. Flowers Chief Financial Officer EXHIBIT INDEX Exhibit NumberDescription Certificate of Amendment of Bylaws dated November 4, 2010
